Citation Nr: 1821513	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  16-58 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for benign paroxysmal positional vertigo.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from January 1962 to January 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss was incurred in his active military service.

2.  The evidence is at least in equipoise as to whether the Veteran's currently diagnosed tinnitus was incurred in his active military service.

3.  The evidence is at least in equipoise as to whether the Veteran's currently diagnosed benign paroxysmal positional vertigo (BPPV) was incurred in his active military service.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, bilateral hearing loss was incurred in his active service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  Resolving all doubt in the Veteran's favor, tinnitus was incurred in his active service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).
3.  Resolving all doubt in the Veteran's favor, BPPV was incurred in his active service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone or speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
Here, the Veteran contends that he has bilateral hearing loss, tinnitus, and BPPV, which are due to in-service acoustic trauma.  See, e.g., the Veteran's VA Form 9 dated December 2016.  As indicated above, the record demonstrates that the Veteran served on active duty from January 1962 to January 1964.  He has asserted in-service acoustic trauma due to training in a howitzer-gun battalion in an artillery regiment.  Id.  The record shows that the Veteran's military occupational specialty (MOS) was clerk typist.  However, the record does confirm that he served with a howitzer battalion of the 3rd Artillery Regiment.  To this end, the Board observes that the Veteran's report of in-service acoustic trauma from exposure to howitzer-gun fire has been conceded by the RO.  See the rating decision dated October 2015.  Moreover, the Veteran's assertions of in-service acoustic trauma are consistent with the evidence of record.

The Veteran was afforded a VA audiology examination in September 2015, at which time the examiner confirmed diagnoses of tinnitus and bilateral hearing loss sufficient for VA compensation purposes.  See 38 C.F.R. § 3.385 (2017).  As to the question of nexus, the examiner concluded that the diagnosed bilateral hearing loss and tinnitus are not caused by or a result of in-service noise exposure.  The examiner explained that his opinion was based upon review of the Veteran's claims file, as well as his clinical expertise.  The examiner noted that the Veteran's service separation examination showed normal hearing in both ears.  He explained, "[t]here is NO objective evidence of hearing loss or acoustic trauma in either ear.  Tinnitus was not reported in the SMRs and cannot be claimed secondary to acoustic trauma as there was no hearing loss at separation."  The examiner concluded, "[i]n my opinion, this hearing loss and tinnitus is less likely as not due to military noise exposure, but more than likely impacted by civilian noise exposure, presbycusis, and/or some other etiology."

A VA examination was also conducted in September 2015 as to the Veteran's vertigo.  The examiner concluded that the Veteran's BPPV "is less likely as not due to military noise exposure or bilateral hearing loss."  The examiner explained that "[n]oise is not recognized as a common cause of BPPV, dizziness, or any vestibular disturbances."  The examiner cited pertinent medical literature in support of this conclusion.
In support of his claims, the Veteran submitted an April 2015 letter from his audiologist, Dr. T.W., who confirmed diagnoses of bilateral sensorineural hearing loss and positional vertigo due to noise-induced concussive effects from loud explosions.  Dr. T.W. noted that the Veteran trained in the artillery division with 105mm howitzers, where he had to stand beside them as they were fired.  In a September 2016 letter, Dr. T.W. reiterated his prior conclusions and explained that the Veteran suffers from bilateral hearing loss, positional vertigo, and tinnitus due to concussive effects that are the result of noise induced from the repeated loud explosions of howitzer guns during the Veteran's military training.

The Veteran also submitted a November 2016 letter from Dr. C.E. who stated that the Veteran had been his patient since the early 1990's.  Dr. C.E. explained that the Veteran "has suffered from vertigo and high-frequency hearing loss that entire time.  His history of tinnitus dates back to concussive exposure during military service."  Dr. C.E. noted that the Veteran trained in an artillery division and was exposed to concussive effects during that time.  He therefore concluded, "[t]here is a greater than 50% chance that the patient's current hearing loss, tinnitus, and labyrinthine vertigo are secondary to that concussive exposure."

Thus, there is conflicting medical evidence of record concerning the question of medical nexus between the Veteran's current disabilities and his military service.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

With respect to the negative nexus opinion expressed by the September 2015 VA audiology examiner, the Board notes that the absence of evidence of a hearing disability during service is not in and of itself fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Moreover, evidence of current hearing loss and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As noted above, Dr. T.W. and Dr. C.E. indicated that the Veteran's currently diagnosed bilateral hearing loss, tinnitus, and BPPV are related to his military service.  These opinions are supported by the competent assertions of the Veteran concerning his acoustic trauma sustained during his military service, and his continuing hearing loss, tinnitus, and vertigo symptomatology from that time.

Accordingly, the Board has weighed the probative evidence of record and finds that the evidence is at least in equipoise as to whether the diagnosed bilateral hearing loss, tinnitus, and BPPV are the result of the Veteran's military service.  The benefit-of-the-doubt rule is therefore for application as to these issues.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).  The Board will resolve the reasonable doubt in the Veteran's favor and find that the evidence supports the grant of service connection for bilateral hearing loss, tinnitus, and BPPV.  See 38 U.S.C. § 5107 (2012).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for BPPV is granted.



____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


